     Case 2:16-cv-02655-TLN-DMC Document 35 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SPEARS,                                       No. 2:16-CV-2655-TLN-DMC-P
12                       Plaintiff,
13           v.                                           ORDER
14    EL DORADO COUNTY C.P.S., et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On September 23, 2020, the Court issued findings and recommendations that

19   Defendants’ motion to dismiss be granted and that other pending motions, among them Plaintiff’s

20   motion for leave to amend, ECF No. 31, be denied as moot. To the extent an amended complaint

21   may address the issues raised in the motion to dismiss, and in the interests of justice and allowing

22   Plaintiff to make a complete record, the Court will vacate the September 23, 2020, findings and

23   recommendations and allow further consideration of Plaintiff’s motion for leave to amend.

24                  However, Plaintiff’s motion for leave to amend is, at present, defective in that he

25   has not provided the Court with a proposed amended complaint. Should Plaintiff continue to seek

26   leave to amend, he shall file a renewed motion within 30 days of the date of this order,

27   accompanied by a proposed amended complaint. Any opposition will be due within 20 days of

28   the date of service of Plaintiff’s renewed motion.
                                                          1
     Case 2:16-cv-02655-TLN-DMC Document 35 Filed 01/27/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      The findings and recommendations issued on September 23, 2020, are

 3   vacated;

 4                  2.      Plaintiff’s motion for leave to amend, ECF No. 31, is denied without

 5   prejudice to renewal within 30 days accompanied by a proposed amended complaint; and

 6                  3.      Any opposition to Plaintiff’s renewed motion will be due within 20 days of

 7   the date of service thereof.

 8

 9   Dated: January 27, 2021
                                                          ____________________________________
10                                                        DENNIS M. COTA
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
